If the facts stated in the complaint are sufficient to show that the individual defendants have no legal cause of action against the corporate defendant, then the corporation can protect its rights and interests by asking for judgment in its favor in any actions at law that may be brought against it. If the individual defendants have a cause of action at law, they may not be enjoined from insisting upon their legal rights. No sufficient ground is pleaded for the interposition by a court of equity of an injunction against the prosecution of such actions at law even at the instance of the cemetery corporation. Certainly a certificate holder may not ask for such relief in its behalf.
The order of the Appellate Division and that of Special Term should be reversed and motion granted, with costs in all courts. Question certified answered in the negative.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS and LEHMAN, JJ., concur; KELLOGG, J., absent.
Ordered accordingly. *Page 575